Per. Curiam.
Since this Court allowed the words “all debts, dues, and demands, real, personal and mixed,” to pass real estate where used in a deed, as it did in M’Williams v. Martin, (12 Serg. & Rawle 269), it may well allow the words “ all what I have, both real and moveable property,” to do as much when used in a will. They include all interests, whether realty or chattels; and are as extensive in their signification as the words “ all my estate,” which have been held equivalent to words of limitation in fee, when they were not used to individuate the property. The cases in respect to the last, are numerous as well as trite, and it is not worth our *420while to recur to any of them in particular, as the intention in this instance is too manifest to be mistaken. Loveacres v. Blight, (Coup. 352), is nearer to the present case; and there the words “ my lands and messuages freely by them to be possessed and enjoyed,” were held to pass a fee. We are of opinion, therefore, that the plaintiff had power to convey, and that the construction put upon the will in the court below, is the true one.
Judgment affirmed.